NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, it is unclear if “a longitudinal axis on the shaft” refers to the same longitudinal axis recited in claim 3, upon which said claim depends, or to a different axis. Claims 14 and 15 are rejected for the same reason because they are dependent claims of claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 8, 10-15, 28, 57, 95 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (U.S. Patent Application Pub. No. 2010/0009831) in view of Halvorsen et al. (U.S. Patent Application Pub. No. 2015/0122977).
Regarding claim 2, Ryu et al. discloses a centrifuge counterbalance having an adjustable center of gravity (Abstract) and configured for use with a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls (Fig. 2, 4, 5 and 7), wherein the centrifuge counterbalance comprises: an elongated body 17 and/or 122, comprising a distal end and a proximal end; a base 25 and/or 27, 130 and/or 140 coupled to the distal end of the elongated body and configured to operably couple the centrifuge counterbalance to the first centrifuge rotor compartment; and a weight 15 and/or 160 coupled to the elongated body, wherein the weight is configured to be displaced along a longitudinal axis of the elongated body, and wherein the weight is configured to be reversibly immobilized at a position on the longitudinal axis of the elongated body 
Halvorsen et al. teaches a counterbalance having an adjustable center of gravity for use within a bucket of a centrifuge rotor (para. [0111]; “distribution of the weights in the vertical dimension (i.e. along the height of the bucket) has a greater effect compared to distribution of the weight laterally or horizontally”; “other counterweight modules may include a holder having one or more weights and one or more mechanical actuators or small motors to move the weight as needed to meet the weight distribution”). Halvorsen discloses a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls, wherein the inner walls of the first rotor compartment are of equal size and shape to the inner walls of the second rotor compartment (Fig. 17); wherein the cross-section of the base (of the counterbalance) is configured to be complementary to the inner walls of the first and the second centrifuge rotor compartment (para. [0101]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to configure the counterbalance of Ryu et al. for use within the centrifuge rotor taught by Halvorsen et al. for the purpose of avoiding the likelihood of damaging various components and centrifuge without proper counterbalancing (para. [0111]).
Regarding claim 3, Ryu et al. discloses wherein the elongated body is a shaft 17 and/or 122 wherein the weight 15 and/or 160 is configured to be displaced along a longitudinal axis on the shaft.
Regarding claim 4, Ryu et al. discloses wherein the weight 15 and/or 160 comprises a hole extending through the weight.
Regarding claim 5, Ryu et al. discloses wherein the shaft 17 and/or 122 extends through the hole.
Regarding claims 6 and 8, Ryu et al. discloses wherein the shaft comprises a fastener (male screw); wherein the fastener comprises grooves (on the screw) along the longitudinal axis of the shaft (paras. [0011] and [0034]).
Regarding claims 10 and 11, Ryu et al. discloses wherein the weight comprises a lock (female screw) to fix the weight at a position along the longitudinal axis of the shaft; wherein the lock comprises a locking latch, a locking pin or a locking screw (paras. [0011] and [0034]).
Regarding claim 12, Ryu et al. discloses wherein the base 25 and/or 27 and 130 and/or 140 is fixed to the distal end of the shaft.
Regarding claim 13, Ryu et al. does not directly disclose wherein the base is configured to be displaced along a longitudinal axis on the shaft. However, since Ryu et al. teaches the weight is configured to be displaced along a longitudinal axis on the shaft by via a screw connection with the shaft (paras. [0011] and [0034]), it would be obvious for one having ordinary skill in the art to have duplicated the same configuration for installing the base onto the shaft. It has been held that mere duplication of parts has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.
Regarding claims 14 and 15, Ryu et al. discloses wherein the base comprises a hole that extends through the base; wherein the shaft extends through the hole (Fig. 5 and 7). 
Regarding claim 28, Ryu et al. discloses wherein the elongated body is a housing 29a, wherein the weight 15 and/or 160 is configured to be displaced along a longitudinal axis within the housing (Abstract; paras. [0010]-0012], [0031]-[0034]; Fig. 1-8). 
Regarding claim 57, Ryu et al. discloses a system comprising: a centrifuge (Abstract; Fig. 1-8); and a centrifuge counterbalance of claim 2.
Regarding claim 95, Ryu et al. does not disclose wherein the base is shaped for positioning in a cylindrical rotor compartment. 
Halvorsen et al. discloses wherein the base is shaped for positioning in a cylindrical rotor compartment (Fig. 17; para. [0101]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to configure the counterbalance of Ryu et al. for use within the centrifuge rotor taught by Halvorsen et al. for the purpose of avoiding the likelihood of damaging various components and centrifuge without proper counterbalancing (para. [0111]).
Regarding claim 96, Ryu et al. discloses a centrifuge counterbalance having an adjustable center of gravity (Abstract) and configured for use with a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls (Fig. 1, 2 and 4), and wherein the centrifuge counterbalance comprises: an elongated body 17 and/or 122 comprising 
Since Ryu et al. teaches that the weight comprises a lock (female screw) to reversibly lock the weight at a position along a longitudinal axis of the body/shaft (paras. [0011] and [0034]), it would be obvious for one having ordinary skill in the art to have duplicated the same lock for installing the base onto the shaft. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.
Halvorsen et al. discloses a counterbalance having an adjustable center of gravity (para. [0111]) and a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls, wherein the inner walls of the first rotor compartment are of equal .

Response to Arguments
Applicant’s arguments filed 8 February 2021 have been fully considered but they are not persuasive.
In response to Applicant’s assertion that “[n]otably, Halvorsen does not nor has the Office asserted that Halvorsen describes or suggests a counterbalance with an adjustable center of gravity” (page 8), the examiner points out Halvorsen et al. does in fact teach using a counterbalance with an adjustable center of gravity in its centrifuge rotor (para. [0111]); “other counterweight modules may include a holder having one or more weights and one or more mechanical actuators or small motors to move the weight as needed to meet the weight distribution”). 
In response to Applicant’s assertion that “[a]s a preliminary note, the rejection should be withdrawn if only because, as the foregoing sentence shows, the rationale articulated is grossly unclear as to whether the Office’s position is that the claims are obvious over (i) Ryu in view of Halvorsen as stated in the Office Action, or (ii) Halvorsen 
Applicant’s argues that “[n]or does the rationale identify how any such element(s) would be substituted or adapted one for the other in the other reference, nor how any such substitution, adaptation or modification would be within routine skill in the art” (page 9). As discussed in the rejections above, Halvorsen et al. is relied upon to teach the specifics of a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls, wherein the inner walls of the first rotor compartment are of equal size and shape to the inner walls of the second rotor compartment. Furthermore, the cross-section of the counterbalance base of Halvorsen et al. is complementary to the inner walls of the first and the second centrifuge rotor compartments. Changing the cross-section of the counterbalance base of Ryu et al. to fit the inner walls of centrifuge rotor compartments is considered to be well within the capability of one of ordinary skill in the art. The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04. Thus changing the base of Ryu et al. from a rectangular shape to a shape that would complement the rotor compartment of Halvorsen would be obvious to one of ordinary skill in the art. 
In response to Applicant’s argument that “[t]he Office entirely fails, however, to articulate how the person of average skill would read Ryu and conclude that Ryu would need or benefit from improvement to the counterbalancing that each discloses. Importantly, Ryu describes a centrifuge with an adjustable counterbalance, and thus the offered motivation ‘for the purpose of avoiding the likelihood of damaging various components and centrifuge without proper counterbalancing simply does not apply’” (page 9), the examiner notes that as discussed above, Halvorsen et al. teaches a centrifuge rotor comprising a first rotor compartment diametrically opposed from a second rotor compartment, each rotor compartment having inner walls, wherein the inner walls of the first rotor compartment are of equal size and shape to the inner walls of the second rotor compartment (Fig. 17) and a centrifuge counterbalance wherein the cross-section of the base is configured to be complementary to the inner walls of the first and the second centrifuge rotor compartments (para. [0101]). Halvorsen also teaches that the counterbalance may be one with an adjustable center of gravity (para. [0111]). Therefore, one of ordinary skill in the art motivated to avoid damage caused by improper counterbalance of Halvorsen’s centrifuge rotor would certainly look to the available counterbalances with an adjustable center of gravity, such as the counterbalance of Ryu et al., and configure it for use within Halvorsen’s centrifuge rotor for the purpose of proper balancing the centrifuge rotor. As set forth in the rejection of 
Regarding the balance weight mechanism of Ryu et al., the Applicant argues that “each component in the mechanism is installed in a specifically designed but separate compartment in different areas of the rotor” (page 10), the examiner points out that Ryu teaches multiple embodiments of the counterbalance. For example, Fig. 5 and Fig. 7 of Ryu et al. show two embodiments of the counterbalance where the balance weight transfer motor and the balance weight are installed in the same compartment.
Regarding Applicant’s argument that “separating one or more components of the balance weight transport apparatus from the rotor and modifying them in isolation from the overall configuration described in Ryu would render the entire balance mechanism non-functional for its intended purpose” (page 11), the examiner argues that the balance weight transport apparatus of Ryu et al. can be used in the centrifuge rotor of Halvorsen et al. since the apparatus is designed to be installed in a rotor compartment, and simply changing the shape of the cross-section of the base of the counterbalance so that it complements the shape of a particular rotor compartment would not render the entire balance weight transport apparatus non-functional for its intended purpose. There is no evidence of record that would suggest and no data was provided to support that changing the shape of the cross-section of the counterbalance base would interfere with the intended purpose of moving the weight or reversibly immobilizing it at a position along the longitudinal axis. Therefore this argument is considered to be a speculative attorney’s argument unsupported by objective technical evidence on the issue. The In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP 716.01(c). Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP 2145.
In response to Applicant’s argument that “Ryu does not teach or suggest a counterbalance that exists as a self-contained functional unit when removed from the dedicated rotor and compartments in the rotor. Even if, for the sake of argument, a functional self-contained counterbalance of Ryu can be obtained, which Applicants do not concede, it is not clear how the counterbalance could be adapted to perform the function of the counterweight of Halvorsen, which is purposely designed to counterbalance the CFM module of Halvorsen” (pages 15-16), the examiner notes that “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference…Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures."). Furthermore, there is no evidence of record that would suggest and no data was provided to support that the counterbalance apparatus In re Huang, supra; In re De Blauwe, supra. See MPEP 2145. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. On the other hand, Halvorsen et al. expressly teaches that the distribution of weight in the vertical dimension (along the height of the rotor compartment) has a greater effect compared to distribution of the weight laterally or horizontally for balancing the CFM module, and that this can be achieved by a counterbalance with an adjustable center of gravity (para. [0111]). It would have been within the capability of one having ordinary skill in the art to configure the adjustable counterbalance of Ryu et al. to be usable in the rotor compartment of Halvorsen, and as per Halvorsen’s teachings, there would be reasonable expectation of success that the counterbalance with an adjustable center of gravity of Ryu et al. would be able to counterbalance the CFM module of Halvorsen et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774